Case 2:19-cv-06997-JLS-ADS Document 43 Filed 05/14/21 Page lofi Page ID #:592

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. CV 19-06997-JLS (ADSx) Date May 14, 2021
Title

 

 

Mary-Catherine Boumaiz v Charter Communications, LLC, et al

 

PRESENT:
HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

Deborah Lewman for

Melissa Kunig Deborah Parker
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:

Cody Kennedy Anahi Cruz
Max Fischer

PROCEEDINGS: PLAINTIFF’S MOTION TO CERTIFY CLASS [30]

Motion hearing held on Zoom. The Court confers with counsel regarding the matters
pending before the Court.

For the reasons stated on the record, Plaintiffs Motion to Certify Class is DENIED WITH
PREJUDICE. Court to issue an order.

0 : 10

 

Initials of Deputy Clerk = djl for mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
